Citation Nr: 0920799	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-34 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 2005 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In June 2008 the Board remanded the 
case for further development.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Current bilateral hearing loss is not etiologically 
linked to the Veteran's service or any incident therein.

3.  Any currently diagnosed tinnitus is not etiologically 
linked to the Veteran's service or any incident therein.

4.  The veteran's service-connected PTSD is manifested by 
symptoms including depression, sleep disturbance, nightmares, 
intrusive thoughts, irritability, shame and social isolation 
that result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but do 
not cause occupational and social impairment, with reduced 
reliability and productivity; there is no evidence of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty understanding complex commands, impaired 
judgment, impaired abstract thinking or difficulty 
establishing and maintaining effective work and social 
relationships attributed to his PTSD alone.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection in February 2005 in this case, the RO sent 
the Veteran a letter, dated in November 2004, which satisfied 
the duty to notify provisions except that it did not inform 
him how disability ratings and effective dates would be 
assigned should service connection be granted.  The Veteran 
was provided with notice of how VA determines disability 
ratings and effective dates in a March 2006 notice letter, 
after the RO had already granted service connection for PTSD 
in a May 2005 rating decision.  Nevertheless, because the 
claim for service connection for PTSD had been granted, the 
defect in the timing of the notice about how disability 
ratings and effective dates would be determined was harmless 
error as to this claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

In addition, by the time the March 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned his PTSD, triggering the 
notice obligations set forth in sections 7105(d) and 5103A of 
the statute.  The RO then fulfilled these notice obligations 
by issuing an October 2005 statement of the case (SOC) and 
March 2007, August 2008 and February 2009 supplemental 
statements of the case.  These documents informed the Veteran 
of the regulations pertinent to his appeal, including the 
applicable rating criteria, advised him of the evidence that 
had been reviewed in connection with his appeal, and provided 
him with reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records, VA medical examination reports and treatment records 
are of record.  This evidence was reviewed by both the RO and 
the Board in connection with the Veteran's claims.  Although 
the Veteran has identified outstanding records from the 
Social Security Administration (SSA), in correspondence dated 
in July 2008, SSA indicated that the medical records 
requested by VA had been destroyed.  Based on the foregoing, 
it is clear that further requests for SSA medical records for 
the veteran would be futile.  There remains no issue as to 
the substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, VA must consider whether 
there is a medically sound basis to attribute the post-
service findings to the injury in service, or whether they 
are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The Veteran contends that he currently has bilateral hearing 
loss and tinnitus as a result of his in-service exposure to 
noise as he was exposed to rifle fire, machine gun fire, 
mortar and artillery fire in combat.  He states that his 
bilateral hearing loss and tinnitus began while he was in 
service.  The Veteran's representative argues that even 
though the Veteran's audiometric test results at the time of 
his discharge from service do not meet the requirements to 
establish hearing loss, he can establish service connection 
by submitting competent evidence that his current hearing 
loss is causally related to service.  The representative also 
contends that the Veteran is competent to state when the 
ringing in his ears had its onset.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; i.e., that he was exposed 
to loud noise in service and that he has had bilateral 
hearing loss and tinnitus since service.  Charles v. 
Principi, supra. (finding the veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, as a layman without proper medical training and 
expertise, the Veteran is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

The Board observes that the service treatment records show no 
relevant complaints, findings, treatment or diagnoses for 
bilateral hearing loss or tinnitus.  Moreover, the Veteran's 
separation examination, performed in February 1971, included 
an audiological evaluation, which revealed pure tone 
thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
5
5

There is no evidence that the Veteran sought treatment for 
bilateral hearing loss or tinnitus prior to his initiation of 
this claim in September 2004.  The evidence of record shows 
he was initially diagnosed with tinnitus during the December 
2004 VA audiological examination.  

While the evidence of record reveals that he currently 
suffers from bilateral hearing loss and tinnitus, the Board 
finds that preponderance of the competent evidence of record 
does not etiologically link the Veteran's current bilateral 
hearing loss or tinnitus disability to his service or any 
incident therein.  In fact, the December 2004 VA audiological 
examiner, while noting the Veteran's stated history of in-
service exposure to loud noise and that he first noticed 
ringing in his ears while he was in boot camp during firing 
at the fire range, opines that it is not at least as likely 
as not that the Veteran's bilateral hearing loss or tinnitus 
is related to his military noise exposure, noting that the 
Veteran's hearing was normal at the time of both his 
enlistment and separation examinations evidencing an absence 
of acoustic damage, and that there is no documented reports 
of hearing loss or tinnitus during his military service.  The 
examiner further opines that the Veteran's hearing loss and 
tinnitus is more likely related to occupational and aging 
factors.  There is no medical opinion of record etiologically 
linking his current bilateral hearing loss and tinnitus to 
his service or his acoustic trauma in service.  As noted 
above, the medical evidence of record indicates that the 
Veteran was not treated for any relevant complaints 
associated with bilateral hearing loss or tinnitus in service 
and the objective evidence indicates that he was initially 
diagnosed with bilateral hearing loss and tinnitus in 
December 2004, some 33 years after his discharge.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between the Veteran's disabilities and 
his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Further, VA 
requested the Veteran submit evidence etiologically linking 
his current bilateral hearing loss and tinnitus to his 
service or any incident therein.  However, he has not 
submitted any medical evidence etiologically linking his 
current bilateral hearing loss and tinnitus to service or any 
in-service noise exposure.  

Despite the Veteran's representative's contentions that his 
December 2004 VA audiological examination was inadequate, the 
Board finds that the reported findings in the examination 
report are sufficiently detailed with recorded history, 
clinical findings, and pertinent diagnoses.  In particular, 
the examiner did note the Veteran's history of in-service 
acoustic trauma and did not discount his history as the 
Veteran alleges.  Therefore, the Board finds that the 
December 2004 VA examiner did not fail to address this issue 
in noting that the Veteran's hearing was normal at the time 
of his separation examination.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.

The Board finds that the service treatment records are more 
contemporary to the time the Veteran alleges he first 
experienced bilateral hearing loss and tinnitus and are of 
more probative value than his current recollections, given 
many years later.  Moreover, the February 1971 separation 
examination report shows that clinical evaluation of his ears 
and drums was normal and audiometric examination as reported 
above was within normal limits.  Therefore, the Board 
determines that the preponderance of the evidence is against 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  



Initial Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The Veteran's service-connected PTSD is currently rated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

VA treatment records, dating from June 2004 to March 2007, 
show the Veteran complained primarily of depression, 
difficulty sleeping, nightmares, social isolation, intrusive 
thoughts and memory problems.  He was initially diagnosed 
with PTSD in April 2005.  Thereafter, private treatment 
records and evaluations indicate diagnoses including 
depressive disorder and alcohol abuse in sustained remission 
in addition to PTSD.  GAF scores during this entire period 
were generally assessed between 51 and 55, with the exception 
of an August 2006 treatment record indicating a GAF of 50 and 
a November 2007 treatment record showing a GAF of 65, and a 
June 2008 treatment record showing a GAF of 60.  The August 
2006 treatment record shows the Veteran was experiencing 
nightmares, flashbacks, insomnia and anger.  He had not been 
receiving medication for his symptoms at that time.  He 
appeared depressed and slightly unkempt with speech decreased 
in rate and rhythm.  However, he was mostly coherent and 
logical with goal-directed thought processes and denied 
hallucinations, suicidal or homicidal ideations at that time.  
A February 2007 treatment record notes the Veteran had been 
"doing poorly" and that he had lost 24 pounds and had 
undergone several surgeries.  The report indicates that the 
Veteran's distorted thinking related to guilt and culpability 
was challenged.  The diagnosis was severe PTSD.

In April 2005, the Veteran underwent VA psychiatric 
examination.  At that time he complained of having intrusive 
ideation and being avoidant of reminders of his military 
experiences and of feelings correlated with his memories.  He 
also complained of increasing irritability and denied 
socialization with people.  While he did not actively 
remember having dreams, his wife stated that he did on 
several occasions.  Examination results revealed the Veteran 
to have "slipshod" grooming that was not grossly defective.  
His hygiene was adequate and his speech was within normal 
limits for flow, rate and tone.  He did not report psychotic 
symptoms and none were elicited during the examination.  His 
thinking was generally linear and goal-directed and his 
affect was restrained, but showed reasonable range except 
during periods of lability.  He was oriented in all spheres, 
with no gross memory deficits.  His mental control was 
slightly slow and a little bit uneven, but not grossly 
defective.  Concentration was difficult for him.  His 
judgment and impulse control were found to be fair to good.  
His insight was limited.  His ability to abstract was fair 
and mostly at the functional level.  The diagnosis was PTSD, 
and the assessed GAF score was 53.  The examiner further 
opined that the Veteran's PTSD was of moderate severity.

The Veteran again underwent VA psychiatric examination in 
March 2007.  While he denied nightmares, he did report dreams 
of his Vietnam experiences on a nightly basis.  He also 
reported a sense of shame for his actions and sleep 
disruption and hypervigilance on awakening.  He denied having 
close friends and was aloof and asocial.  He did not attend 
social gatherings, church or religious gatherings.  
Examination revealed the Veteran's grooming and hygiene to be 
within normal limits.  He retained recall of 4 digits; 
however, he struggled with reversing the sequence of 5 
digits.  Concentration deficits were attributed to a prior 
CVA.  There was no evidence of any formal thought disorder 
and his communication skills were within normal limits.  The 
examiner specifically noted that no stuttering was evident 
during the examination.  There was also no evidence of 
clinically significant dissociations or hallucinations.  
There was no evidence of suicidal or homicidal ideation.  He 
had intrusive memories focused on the trauma he experienced 
during active duty.  His mood appeared very bland, flat and 
numb.  He reported that he got nervous in crowds, but did not 
describe panic attacks.  The examiner found the Veteran's 
insight and judgment to be sufficient and that he had good 
impulse control.  The diagnosis was chronic PTSD with an 
assessed GAF score of 51 based on his PTSD symptoms alone, 
which reflected flat affect, no social contacts, few friends, 
and moderate symptoms such as anxiety dreams.  The examiner 
opined that the Veteran's ability to tolerate/sustain 
employment was moderately compromised by these functional 
impairments.  The examiner also opined that his personal and 
domestic life is delimited to his wife because of functional 
impairments 

The Board finds that the overall disability picture does not 
more closely approximate the criteria for an initial 50 
percent rating under Code 9411.  38 C.F.R. § 4.7.  
Specifically, the medical evidence is negative for 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; impaired cognition as a result of his PTSD symptoms, 
judgment, or abstract thinking.  Although the Veteran reports 
frequent nightmares, sleep disturbance, intrusive thoughts 
and shame and guilt for his actions in service, and the 
objective evidence indicates he experiences sleep 
disturbance, depressed mood, intrusive thoughts and frequent 
nightmares, and that he also experienced social isolation, 
the overwhelming objective evidence does not support the 
conclusion that it significantly impacts his ability to work.  
Several VA treatment records show that the Veteran has been 
unemployed for many years and receiving SSA disability as a 
result of an enlarged heart.  The March 2007 VA examiner also 
notes the Veteran had a CVA 5 years prior to the examination.  
Moreover, the objective psychiatric examinations do not show 
evidence of sustained social and occupational impairment due 
to his PTSD symptoms alone which would support a higher 
evaluation.  In this respect, the Board acknowledges the 
August 2006 VA treatment record showing a GAF score of 50 
indicative of serious symptoms and the February 2007 
treatment record indicating the Veteran's diagnosed PTSD was 
severe.  However, there is no evidence of significantly 
reduced reliability or productivity resulting from his 
diagnosed PTSD alone.  Although he is socially isolated from 
most, he has remained married to his 2nd wife for over 20 
years and the duration of his appeal.  There is no other 
evidence of social impairment that would warrant an increased 
evaluation.  Moreover, social impairment alone may not be a 
basis for the disability rating.  38 C.F.R. § 4.126(b).  
Further, the objective findings reported on mental status 
examination, including coherent thought process, and adequate 
communication with no delusions or hallucinations, do not 
support the conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, GAF scores ranging between 61-70 reflects some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51-60 reflects moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores ranging between 41 and 50 are meant to indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  An examiner's classification 
of the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2004); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 
43,186 (Aug. 18, 1995)).  

Although the August 2006 treatment record shows the Veteran 
was assessed with a GAF score of 50, indicating serious 
symptoms, this is the only GAF assessment of record 
indicating serious symptoms and the assessment was during his 
initial assessment for treatment and prior to medications 
being prescribed for treatment.  Moreover, the majority of 
his GAF scores for this period range from 51 to 55, denoting 
moderate symptoms or impairment in social, occupational or 
school functioning.  Thus, the Board finds that the 
assignment of an initial disability rating in excess of 30 
percent is not warranted.  

But more importantly, the objective findings regarding the 
Veteran's psychiatric symptoms on mental status examination, 
including coherent thought process, without objective 
evidence of flattened affect, circumlocutory or stereotyped 
speech, frequent panic attacks, impaired judgment, or 
impaired abstract thinking do not support the conclusion that 
the disability is of the severity contemplated for a 50 
percent evaluation, under DC 9411.  Moreover, although the 
objective medical evidence of record does indicate speech 
impairment and some concentration deficits, these symptoms 
have been associated with a prior CVA and not the Veteran's 
PTSD.  

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his PTSD symptoms are more severe than 
the current disability rating reflects and that he has 
difficulty understanding complex commands, and memory 
impairment as a result of these symptoms as well as an 
inability to drive as a result of slowed reflexes.  However, 
the Board finds more probative the VA examiner's psychiatric 
opinion in the March 2007 VA examination report.  Initially, 
the VA examiner reviewed the Veteran's claims file as well as 
examined him and noted his relevant history and complaints.  
Further, the VA examiner, provided a GAF score, based solely 
on the veteran's service-connected PTSD symptoms.  See 
Nieves-Rodriguez v. Peake, No. 06-3012 (U.S. Vet. App. Dec. 
1, 2008) (a medical opinion may not be discounted solely 
because the examiner did not review the claims file).  
Finally, while the Veteran is competent to provide evidence 
of visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  For these reasons, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 30 percent for PTSD.  38 
C.F.R. § 4.3.  The appeal is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial disability rating in excess of 30 percent for PTSD 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


